                 Case 2:18-cr-00067-JAM Document 82 Filed 09/24/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-67 JAM
12                                Plaintiff,              STIPULATION TO SET BRIEFING SCHEDULE;
                                                          FINDINGS AND ORDER
13                          v.
14   KIZZIE LANITRA MORRIS,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      On July 15, 2020, defendant Kizzie Morris filed a Motion to Vacate and/or Reduce

21 Sentence under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 62.

22          2.      The parties are aware that the Bureau of Prisons (BOP) approved Morris for home

23 confinement and Morris is currently in the process of transferring into home confinement.

24          3.      To allow additional time for Morris to transfer into home confinement, and for defense to

25 consider whether it still wishes to proceed with the current motion (ECF No. 62), the parties agree to

26 modify the current briefing schedule in this matter.

27          4.      Specifically, the parties agree and propose that the government’s response brief be due

28 October 21, 2020.

      STIPULATION AND [PROPOSED] ORDER                    1
               Case 2:18-cr-00067-JAM Document 82 Filed 09/24/20 Page 2 of 2


 1        5.      The parties further agree and propose that the defense’s reply brief, if any, be due

 2 October 28, 2020.

 3        6.      By this stipulation, the parties request the Court adopt and order the proposed briefing

 4 schedule.

 5        IT IS SO STIPULATED.

 6
     Dated: September 23, 2020                              MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ QUINN HOCHHALTER
 9                                                          QUINN HOCHHALTER
                                                            Assistant United States Attorney
10

11
     Dated: September 23, 2020                              /s/ Q. Hochhalter for S. Cameron
12                                                          SCOTT CAMERON
13                                                          Counsel for Defendant
                                                            KIZZIE LANITRA MORRIS
14

15

16
                                          FINDINGS AND ORDER
17
          IT IS SO FOUND AND ORDERED this 23rd day of September, 2020.
18

19                                                         /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
20                                                   UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                   2
